Citation Nr: 0924686	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1950 to November 1953.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of June 2006 and March 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
Veteran's claim of entitlement to service connection for 
residuals of a right knee injury.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issue not on appeal

In the above-referenced June 2006 rating decision, the RO 
also denied the Veteran's claim of entitlement to service 
connection for depression.  To the Board's knowledge, the 
Veteran has not disagreed with this decision.  Accordingly, 
the issue is not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's current right knee disability is attributable to 
his period of active duty military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
right knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);         38 
C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of a right 
knee injury.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim in October 2005 and October 2007.  
These letters appear to be adequate.  The Board need not, 
however, discuss in detail the sufficiency of the VCAA notice 
letters in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced October 2007 
letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.
Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 
3.303 (2008). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review 

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - missing service records

The Board notes that most of the Veteran's service treatment 
records are missing.  See the December 5, 2005 
Request/Response Information Form [noting that the Veteran's 
service treatment records were likely destroyed in a fire].  
The Court has held that in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].




Discussion  

In essence, the Veteran claims that his current right knee 
disability was caused by an in-service injury to his knee 
while parachute jumping.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran currently has 
a right knee disability.  In a June 2005 letter from the 
Veteran's private physician, Dr. J.M.H. noted that the 
Veteran manifested a "degenerative tear of the medial 
meniscus without displacement, joint effusion, Baker's cyst, 
1 cm loose body within the Baker's cyst, and medial and 
patellofemoral compartment arthritis" of the right knee.  
Indeed, Dr. J.M.H.'s diagnosis was confirmed by the December 
2006 VA examiner, who similarly diagnosed the Veteran with 
"arthritis of the right knee."  See the June 15, 2005 
letter from Dr. J.M.H.; see also the December 2006 VA 
examiner's report, page 10.  Accordingly, Hickson element 
(1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran claims that he injured his right knee in 
service while serving as a paratrooper.  More specifically, 
the Veteran contends that he twisted his knee after getting 
it caught in a wire while parachuting.  See the December 2006 
VA examiner's report, page 1.  Indeed the Veteran reported to 
the VA examiner that he was hospitalized for ten days, and 
was in a cast that went from his ankle to above his knee.  
See id., page 2.  

The Board notes that nearly all of the Veteran's service 
treatment records are lost.  However, the existing records in 
the Veteran's claims folder clearly demonstrate that the 
Veteran parachuted during his three years of active duty 
service.              See the Veteran's DD-214 [noting the 
Veteran's receipt of the Parachute Badge]; see also a March 
26, 1953 memorandum [awarding the Veteran a Jumpmaster 
Certificate].  Additionally, one of the only service 
treatment records that is included in the record indicates 
that the Veteran received treatment for an unrelated 
disability after he "became entangled in [his] parachute, 
during an authorized parachute jump . . . ."  See the 
Veteran's June 2, 1952 service treatment report.  Though this 
treatment record fails to note a specific injury to the 
Veteran's right knee, it does substantiate the Veteran's 
contention that he experienced a parachuting accident during 
service.  

The Board notes that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); see also 38 C.F.R. § 
3.159(a)(2) [Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person].  In this connection, the Veteran 
is certainly competent to testify about his in-service 
experiences, to include whether he twisted his knee while 
parachuting, and whether he received subsequent in-service 
medical treatment for his knee.  Absent evidence to the 
contrary, the Board finds the Veteran's contentions to be 
credible.

Accordingly, in light of the presence of service records that 
substantiate the Veteran's competent lay statements, and the 
crucial absence of evidence to the contrary, the Board 
resolves all doubt in favor the Veteran and concludes that 
the Veteran experienced an in-service injury to his knee 
while training as a paratrooper during his active duty 
service.  Hickson element (2) is therefore satisfied as well.  

With respect to Hickson element (3), the remaining question 
in this case, i.e. the relationship, if any, between the 
Veteran's right knee disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The record on appeal contains conflicting nexus opinions from 
Dr. J.M.H and the December 2006 VA examiner.  In the 
Veteran's favor is the opinion of Dr. J.M.H., who noted after 
examining the Veteran and observing the Veteran's MRI 
results, that the Veteran's current right knee disability 
"is related to his jumping in the service . . . ."  See the 
June 15, 2005 letter from Dr. J.M.H.  

In direct contrast, also after examining the Veteran and 
reviewing the Veteran's MRI results, the December 2006 VA 
examiner determined that the Veteran's current right knee 
disability is "not caused by or the result of [the] 
Veteran's military service."  See the December 2006 VA 
examiner's report, page 10.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Board finds that in the aggregate these opinions are of 
approximately equal probative value and persuasiveness.  
Because there is at least an approximate balance of positive 
and negative evidence regarding the issue at hand, the Board 
finds that the evidence raises at least a reasonable doubt as 
to whether the Veteran's current right knee degenerative 
arthritis was incurred in service.  38 U.S.C.A.                
§ 5107(b); 38 C.F.R. § 3.102.  

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current right knee disability 
to his military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's current right knee disability is 
related to his active military service.  Hickson element (3) 
is therefore satisfied as well.  

Accordingly, the Board concludes that service connection for 
residuals of a right knee injury is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008);  38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


(CONTINUED ON NEXT PAGE)
 ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


